 

Exhibit 10(ac)

 

CHANGE IN CONTROL AGREEMENT

This CHANGE IN CONTROL AGREEMENT (this “Agreement”) is entered into effective as
of August 29, 2019 between MYERS INDUSTRIES, INC., an Ohio corporation (the
“Company”), and THOMAS P. HARMON (the “Executive”).

RECITAL:

The Company desires to provide the Executive with certain minimum compensation
and benefit arrangements in the event of Executive’s termination of employment
under certain circumstances following a Change in Control.

NOW, THEREFORE, the Company and the Executive agree as follows:

1.CERTAIN DEFINED TERMS.  In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

(a)“Annual Bonus” means the annual cash bonus payable to the Executive pursuant
to a formal or informal bonus plan or individual bonus arrangement; provided
that the Annual Bonus shall not include any long-term cash award under the
Company’s Performance Bonus Plan.

(b)“Base Salary” means the Executive’s annual base salary rate as in effect from
time to time.  

(c)“Board” means the Board of Directors of the Company.

(d)“Cause” means:

(i)commission by the Executive (evidenced by a conviction or written, voluntary
and freely given confession) of a criminal act constituting a felony involving
fraud or moral turpitude;

(ii)commission by the Executive of a material breach or material default of any
of the Executive’s agreements or obligations under any provision of this
Agreement, which is not substantially cured in all material respects within
thirty (30) days after the Board gives written notice thereof to the Executive;
or

(iii)commission by the Executive, when carrying out the Executive’s Duties under
this Agreement, of acts or the omission of any act, which both (A) constitutes
gross negligence or willful misconduct and (B) results in material economic harm
to the Company or has a materially adverse effect on the Company’s operations,
properties or business relationships.

(e)“Change in Control” means a change in control of the Company of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Exchange Act as in effect on the date of
this Agreement, whether or not the Company is then subject to such reporting
requirement; provided that, without limitation, a Change in Control shall be
deemed to have occurred if:

10996058 v4

--------------------------------------------------------------------------------

 

(i)any “person” (as defined in Sections 13(d) and 14(d) of the Exchange Act)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing thirty
percent (30%) or more of the combined voting power of the Company’s then
outstanding securities; provided that a Change in Control shall not be deemed to
occur under this clause (i) by reason of the acquisition of securities by the
Company or an employee benefit plan (or any trust funding such a plan)
maintained by the Company;

(ii)during any period of one (1) year there shall cease to be a majority of the
Board comprised of “Continuing Directors” as hereinafter defined; or

(iii)there occurs (A) a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than eighty percent (80%)
of the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
(B) the approval by the stockholders of the Company of a plan of complete
liquidation of the Company, or (C) the sale or disposition by the Company of
more than fifty percent (50%) of  the Company’s assets.  For purposes of this
Subsection 1(e)(iii), a sale of more than fifty percent (50%) of the Company’s
assets includes a sale of more than fifty percent (50%)  of the aggregate value
of the assets of the Company and its subsidiaries or the sale of stock of one or
more of the Company’s subsidiaries with an aggregate value in excess of fifty
percent (50%) of the aggregate value of the Company and its subsidiaries or any
combination of methods by which more than fifty percent (50%) of the aggregate
value of the Company and its subsidiaries is sold.

(iv)For purposes of this Agreement, a “Change in Control” will be deemed to
occur:

(A)on the day on which a thirty percent (30%) or greater ownership interest
described in Subsection 1(e)(i) is acquired, provided that a subsequent increase
in such ownership interest after it first equals or exceeds thirty percent (30%)
shall not be deemed a separate Change in Control;

(B)on the day on which “Continuing Directors”, as hereinafter defined, cease to
be a majority of the Board as described in Subsection 1(e)(ii);  

(C)on the day of a merger, consolidation or sale of assets as described in
Subsection 1(e)(iii); or

(D)on the day of the approval of a plan of complete liquidation as described in
Subsection 1(e)(iii).

2

10996058 v4

--------------------------------------------------------------------------------

 

(v)For purposes of this Subsection 1(e), the words “Continuing Directors” mean
individuals who at the beginning of any period (not including any period prior
to the date of this Agreement) of one (1) year constitute the Board and any new
Director(s) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
Directors then still in office who either were Directors at the beginning of the
period or whose election or nomination for election was previously so approved.

(f)“Code” means the Internal Revenue Code of 1986, as amended.

(g)“Compensation Committee” means the Compensation Committee of the Board or its
successor.

(h)“Director” means a member of the Board.

(i) “Duties” means the duties and responsibility customarily required of the
general counsel of a major corporation or such additional duties as may be
assigned from time to time to the Executive by the Chief Executive Officer which
are consistent with the position of general counsel.

(j)“Effective Date” means October 8, 2018.

(k)“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(l)“Good Reason” means the occurrence of one or more of the following conditions
arising without the consent of the Executive:

(i)a material diminution in the Executive’s annual Base Salary or a material
diminution in the Executive’s aggregate compensation package, in either case,
below the level in effect on the Effective Date; provided, however, that for
purposes of this Section 1(l)(i) a material diminution will not be deemed to
have occurred (A) solely because of changes to the allocation among compensation
components such as the Long-Term Incentive Plan, Annual Bonus, Base Salary, or
other cash or equity awards, or (B) from the failure to achieve applicable
performance targets under a performance based plan or program;

(ii)a reduction or series of reductions in the aggregate value of the life
insurance, accidental death, long term disability, short term disability,
medical, dental and vision benefits and expense reimbursement policy available
to the Executive as of the Effective Date which, in the aggregate is material;

(iii)a material diminution in the Executive’s Duties;

(iv)a requirement that the Executive report to anyone other than the Chief
Executive Officer or the Audit Committee;

(v)a material change in the geographic location at which the Executive must
perform Executive’s Duties;

3

10996058 v4

--------------------------------------------------------------------------------

 

(vi)any other action or inaction that constitutes a material breach by the
Company of this Agreement or any other agreements under which the Executive
provides services to the Company (specifically including a failure of the
purchaser in a Change in Control transaction, to assume this Agreement in
accordance with Section 12 hereof).

In order for a condition to constitute a Good Reason, the Executive must provide
written notification to the Company of the existence of the condition within
forty-five (45) days of the initial existence of the condition (or within
forty-five (45) days following the Executive actually becoming aware of such
condition, if later), upon the notice of which the Company shall have a period
of thirty (30) days during which it may remedy the condition.  Furthermore, to
constitute a Good Reason, the Executive must voluntarily terminate employment
with the Company within one hundred eighty (180) days following the initial
existence of the condition (or within one hundred eighty (180) days following
the Executive actually becoming aware of such condition, if later), but in no
event later than February 13 of the year following the date of the initial
existence of the condition or, if later, the date the Executive becomes aware of
the condition.  

(m)“Term” means the period commencing on the Effective Date and ending on the
Termination Date.

(n)“Termination Date” means the date on which the Executive’s employment is
terminated (the effective date of which will be the date of termination).

2.BENEFITS UPON A TERMINATION IN CONNECTION WITH OR FOLLOWING A CHANGE IN
CONTROL.  

(a)At any time within the one hundred eighty (180) days following a Change in
Control if the Executive is terminated by the Company without Cause, the
Executive’s employment is terminated by Executive for Good Reason, or this
Agreement is not assumed or replaced with a substituted award or right having
substantially equivalent economic value and substantially equivalent or better
terms and conditions by an assignee or transferee that is the successor to all
or substantially all of the assets of the Company pursuant to Section 12 hereof,
and provided such termination constitutes a “separation from service” (within
the meaning of Treasury Regulation Section 1.409A-1(h), a “Separation from
Service”), and further provided that Executive delivers an effective release of
claims as required under Section 3 below, then Executive shall be entitled to
the following benefits (the “CIC Benefits”):

 

(i)The Company shall provide the following benefits:

(A)for up to twenty four (24) months, including the applicable period under Code
Section 4980B (the “COBRA Period”), following the Termination Date, coverage
under the Company’s group medical and dental plans (the “Health Care Plans”) all
at the levels being provided to the Executive immediately prior to the
Termination Date, or if any of such benefits have decreased during the one year
period ending on the Termination Date, at the highest level in effect during
such one year period and the Company shall pay the entire cost of the premiums
for such continued medical coverage, provided that if Executive shall become
eligible to participate in Health Care Plans provided by another employer, the
Company shall be relieved of the requirement to provide such continued coverage
under this Agreement;

4

10996058 v4

--------------------------------------------------------------------------------

 

(B)for the one-year period commencing on the Termination Date, pay for executive
outplacement services for the Executive from a nationally recognized executive
outplacement firm at the level provided for the most senior executives;

(C)pay to the Executive within thirty (30) days following the Termination Date a
single sum payment in an amount equal to two (2) times Executive’s annual Base
Salary in effect on the Termination Date (or if such annual Base Salary has
decreased during the one-year period ending on the Termination Date, at the
highest rate in effect during such period);

(D)pay to the Executive within thirty (30) days following the Termination Date a
single sum payment in an amount equal to two (2) times Executive’s Annual Bonus
at the Target level in effect during the prior one (1) year period plus the pro
rata portion of the Target Bonus for the period commencing on the first day of
the fiscal year in which the employment of the Executive is terminated and
ending on the Termination Date;

(E)for a period of two (2) years, beginning with the month following the
Termination Date, provide long term disability coverage, including long term
disability protection under policies that are the same or substantially similar
to those in effect as of the date hereof (the “Disability Coverage”); and

(F)for a period of two (2) years, beginning with the month following the
Termination Date, provide life insurance protection under policies that are the
same or substantially similar to those in effect as of the date hereof (the
“Life Insurance Coverage”).

(ii)With respect to Subsection 2(a)(i)(E), the Disability Coverage provided to
the Executive during any calendar year during the Term will not affect the
Disability Coverage provided to Executive in any other calendar year.  The
Executive’s right to receive the Disability Coverage is not subject to
liquidation or exchange for any other benefit, whether under this Agreement or
otherwise.  With respect to Subsection 2(a)(i)(F), the Life Insurance Coverage
provided to the Executive during any calendar year during the Term will not
affect the Life Insurance Coverage provided to Executive in any other calendar
year.  The Executive’s right to receive the Life Insurance Coverage is not
subject to liquidation or exchange for any other benefit, whether under this
Agreement or otherwise.  With respect to Subsection 2(a)(i)(A), the Health Care
Coverage provided to the Executive during any calendar year during the Term will
not affect the Health Care Coverage provided to Executive in any other calendar
year.  The Executive’s right to receive the Health Care Coverage is not subject
to liquidation or exchange for any other benefit, whether under this Agreement
or otherwise.  Notwithstanding the foregoing, Executive shall be entitled to
receive the same Disability Coverage, Life Insurance Coverage and Health Care
Coverage as is made available to Company employees generally.

5

10996058 v4

--------------------------------------------------------------------------------

 

(iii)The Executive will become fully vested in all outstanding stock options,
restricted stock, restricted stock units or similar awards, but only to the
extent not previously forfeited or terminated.

(iv)The Executive will have available the expenses of enforcement provided in
Section 4 hereof.  For the avoidance of doubt, this specific reference to the
availability of expenses of enforcement in the event of a Change in Control
shall not be interpreted to limit the availability of expenses of enforcement in
other circumstances.

(b)The Company shall be entitled to set-off any amounts owed to the Company by
the Executive against any sums payable by the Company to Executive pursuant to
this Agreement.

3.RELEASE REQUIRED; TIMING OF PAYMENTS.

(a)Prior to the payment of any CIC Benefits, Executive shall execute and allow
to become effective a standard employment release agreement releasing the
Company (and its successor) from any and all claims Executive (or Executive’s
estate or beneficiaries) may have against such entities related to or arising in
connection with his or her employment and the terms of such employment and
termination thereof (the “Release”) within the time frame set forth therein, but
not later than 60 days following Executive’s Separation from Service (the
“Release Effective Date”). No CIC Benefits shall be paid or provided prior to
the Release Effective Date.

(b)The Release shall be in substantially the form attached hereto as Exhibit A,
and shall specifically relate to all of Executive’s rights and claims in
existence at the time of such execution and shall confirm Executive’s continuing
obligations to the Company (including but not limited to obligations under any
confidentiality, non-compete and/or non-solicitation agreement with the
Company).  Unless a Change in Control has occurred, the Board, in its sole
discretion, may modify the form of the required Release to comply with
applicable law and shall determine the form of the required Release, which may
be incorporated into a termination agreement or other agreement with Executive.

(c)Within five (5) days following the Release Effective Date, the Company will
pay (or commence payment of) the CIC Benefits Executive would otherwise have
received on or prior to such date but for the delay in payment related to the
effectiveness of the Release, with the balance of benefits being paid as
scheduled.  Notwithstanding the foregoing, if the Company (or, if applicable,
the successor entity thereto) determines that any of the CIC Benefits constitute
“deferred compensation” under Section 409A (defined below), then, solely to the
extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, no CIC Benefits will be paid prior to the 60th
day following Executive’s Separation from Service.  On the 60th day following
the date of Separation from Service, the Company will pay to Executive the CIC
Benefits that Executive would otherwise have received on or prior to such date,
with the balance of the CIC Benefits being paid as originally scheduled.

6

10996058 v4

--------------------------------------------------------------------------------

 

4.EXPENSES OF ENFORCEMENT.  The Executive shall not be required to incur the
expenses associated with the enforcement of the Executive’s rights under this
Agreement by litigation or other legal action.  Therefore, the Company shall
pay, or cause to be paid, on a current basis, reasonable attorney fees and
expenses incurred by the Executive to enforce the provisions of this
Agreement.  The Executive shall be required to repay any such amounts to the
Company to the extent that a court of competent jurisdiction issues a final and
non-appealable order setting forth the determination that the claims of the
Executive were frivolous.

5.WITHHOLDING OF TAXES. The Company may withhold from any amounts payable under
this Agreement all federal, state, city, or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.

6.CONFIDENTIAL INFORMATION.  The Executive agrees that the Executive will not,
during the Term or at any time thereafter, either directly or indirectly,
disclose or make known to any other person, firm, or corporation any
confidential information, trade secret or proprietary information of the Company
in violation of that certain Non-Competition and Non-Disclosure Agreement
between the Company and the Executive dated August [•], 2019 (the
“Non-Competition and Non-Disclosure Agreement”).  

7.NON-COMPETITION.   Payment of the CIC Benefits hereunder are contingent upon
Executive’s compliance with the Non-Competition and Non-Disclosure Agreement,
and the Executive hereby acknowledges and reaffirms that, during the Term, and
for one (1) year thereafter, the Executive shall not compete with the Company as
more fully set forth in the Non-Competition and Non-Disclosure Agreement.  

8.ARBITRATION.  The following arbitration rules shall apply to this Agreement:

(a)In the event that the Executive’s employment shall be terminated by the
Company during the Term or the Company shall withhold payments or provision of
benefits because the Executive is alleged to be engaged in activities prohibited
by Section 6 or 7 hereof or for any other reason, the Executive shall have the
right, in addition to all other rights and remedies provided by law, at
Executive’s election either to seek arbitration in the metropolitan area of
Akron, Ohio, under the Commercial Arbitration Rules of the American Arbitration
Association by serving a notice to arbitrate upon the Company or to institute a
judicial proceeding, in either case within one hundred and twenty (120) days
after having received notice of termination of Executive’s employment.

(b)Without limiting the generality of Subsection 8(a), this Subsection 8(b)
shall apply to termination asserted to be for “Cause” or for “Good Reason”.  In
the event that (i) the Company terminates the Executive’s employment for Cause,
or (ii) the Executive resigns Executive’s employment for Good Reason, the
Company and the Executive each shall have thirty (30) days to demand of the
American Arbitration Association in writing (with a copy to the other party
hereto) that arbitration be commenced to determine whether Cause or Good Reason,
as the case may be, existed with respect to such termination or
resignation.  The parties hereto shall have thirty (30) days from the date of
such written request to select such third party arbitrator.   Upon the
expiration of such thirty (30) day period, the parties hereto shall have an
additional thirty (30) days in which to present to such third party arbitrator
such arguments, evidence or other material (oral or written) as may be permitted
and in accordance with such procedures as may be established by such third party
arbitrator.  The third party arbitrator shall furnish a written summary of his
findings to the parties hereto not later than thirty (30) days following the
last day on which the parties were entitled to present arguments, evidence or
other material to the third party arbitrator.

7

10996058 v4

--------------------------------------------------------------------------------

 

During the period of resolution of a dispute under this Subsection 8(b), the
Executive shall receive no compensation by the Company (other than payment by
the Company of premiums due before or during such period on any insurance
coverage applicable to the Executive hereunder) and the Executive shall have no
duties for the Company.  If the arbitrator determines that the Company did not
have Cause to terminate the Executive’s employment or that the Executive had
Good Reason to resign Executive’s employment, as the case may be, the Company
shall promptly pay the Executive any compensation to which the Executive would
have been entitled, for the period commencing with the date of the Executive’s
termination or resignation and ending on the date of such determination, had
Executive’s employment not been terminated or had Executive not resigned.

9.EMPLOYMENT AT WILL.  The parties hereto acknowledge and confirm that the
Executive’s employment by the Company is employment-at-will, and is subject to
termination by the Executive or by the Company at any time with Cause or without
Cause.  With this Agreement, the parties hereto do not intend to create, and
have not created, a contract of employment, express or implied, between the
Executive and the Company.  The Executive acknowledges that such
employment-at-will status cannot be modified except in a specific writing that
has been authorized or ratified by the Board.

10.EMPLOYMENT ACTIONS.  Nothing contained herein will prevent the Company at any
time from terminating the Executive’s right and obligation to perform services
to the Company or prevent the Company from removing the Executive from any
position which the Executive holds with the Company, provided, however, that no
such action shall affect the obligation of the Company to make payments and
provide benefits if and to the extent required under this Agreement.  The
payments and benefits provided in this Agreement will be full and complete
liquidated damages for any such employment action taken by the Company.

11.NOTICES.  For purposes of this Agreement, all communications provided for
herein shall be in writing and shall be deemed to have been duly given when hand
delivered or mailed by United States Express mail, postage prepaid, addressed as
follows:

 

(a)

If the notice is to the Company:

 

 

 

Myers Industries, Inc.

1293 South Main Street

Akron, OH  44301

Attn:  Chief Legal Officer

 

 

(b)

If the notice is to the Executive:

 

Thomas P. Harmon

4956 St. Andrews Court

Ann Arbor, Michigan 48108

 

or to such other address as either party hereto may have furnished to the other
in writing and in accordance herewith; except that notices of change of address
shall be effective only upon receipt.

8

10996058 v4

--------------------------------------------------------------------------------

 

12.ASSIGNMENT; BINDING EFFECT.  This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors,
heirs (in the case of the Executive) and permitted assigns.  No rights or
obligations of the Company under this Agreement may be assigned or transferred
by the Company except that such rights or obligations may be assigned or
transferred in connection with the sale or transfer of all or substantially all
of the assets of the Company, provided that the assignee or transferee is the
successor to all or substantially all of the assets of the Company and such
assignee or transferee expressly assumes the liabilities, obligations and duties
of the Company, as contained in this Agreement, either contractually or as a
matter of law.  The Company further agrees that, in the event of a sale or
transfer of assets as described in the preceding sentence, it shall be a
condition precedent to the consummation of any such transaction that the
assignee or transferee expressly assumes the liabilities, obligations and duties
of the Company hereunder.  No rights or obligations of the Executive under this
Agreement may be assigned or transferred by the Executive other than the
Executive’s rights to compensation and benefits, which may be transferred only
by will or operation of law, except as provided in this Section 12.

The Executive shall be entitled, to the extent permitted under any applicable
law, to select and change a beneficiary or beneficiaries to receive any
compensation or benefits payable hereunder following the Executive’s death by
giving the Company written notice thereof.  In the absence of such a selection,
any compensation or benefit payable under this Agreement following the death of
the Executive shall be payable to the Executive’s spouse, or if such spouse
shall not survive the Executive, to the Executive’s estate.  In the event of the
Executive’s death or a judicial determination of the Executive’s incompetence,
reference in this Agreement to the Executive shall be deemed, where appropriate,
to refer to the Executive’s beneficiary, estate or other legal representative.

13.INVALID PROVISIONS.  Any provision of this Agreement that is prohibited or
unenforceable shall be ineffective to the extent, but only to the extent, of
such prohibition or unenforceability without invalidating the remaining portions
hereof and such remaining portions of this Agreement shall continue to be in
full force and effect.  In the event that any provision of this Agreement shall
be determined to be invalid or unenforceable, the parties hereto will negotiate
in good faith to replace such provision with another provision that will be
valid or enforceable and that is as close as practicable to the provisions held
invalid or unenforceable.

14.ALTERNATIVE SATISFACTION OF COMPANY’S OBLIGATIONS.  In the event this
Agreement provides for payments or benefits to or on behalf of the Executive
which cannot be provided under the Company’s benefit plans, policies or
arrangements either because such plans, policies or arrangements no longer exist
or no longer provide such benefits or because provision of such benefits to the
Executive would adversely affect the tax qualified or tax advantaged status of
such plans, policies or arrangements for the Executive or other participants
therein, the Company may provide the Executive with an “Alternative Benefit”, as
defined in this Section 14, in lieu thereof.  The Alternative Benefit is a
benefit or payment which places the Executive and the Executive’s dependents or
beneficiaries, as the case may be, in at least as good of an economic position
as if the benefit promised by this Agreement (a) were provided exactly as called
for by this Agreement, and (b) had the favorable economic, tax and legal
characteristics customary for plans, policies or arrangements of that
type.  Furthermore, if such adverse consequence would affect the Executive or
the Executive’s dependents, the Executive shall have the right to require that
the Company provide such an Alternative Benefit.  Notwithstanding the foregoing,
if provision of an alternative benefit would constitute a violation of Internal
Revenue Code Section 409A, the Parties will be left to their legal remedies.

9

10996058 v4

--------------------------------------------------------------------------------

 

15.ENTIRE AGREEMENT, MODIFICATION.  Subject to the provisions of Section 16
hereof, this Agreement contains the entire agreement between the parties hereto
with respect to the employment of the Executive by the Company and supersedes
all prior and contemporaneous agreements, representations, and understandings of
the parties hereto, whether oral or written.  No modification, amendment, or
waiver of any of the provisions of this Agreement shall be effective unless in
writing, specifically referring hereto, and signed by both parties hereto.

16.NON-EXCLUSIVITY OF RIGHTS.  Notwithstanding the foregoing provisions of
Section 15, nothing in this Agreement shall prevent or limit the Executive’s
continuing or future participation in any benefit, bonus, incentive or other
plan, program, policy or practice provided by the Company for its executive
officers, nor shall anything herein limit or otherwise affect such rights as the
Executive has or may have under any stock option, restricted stock or other
agreements with the Company or any of its subsidiaries.  Amounts which the
Executive or the Executive’s dependents or beneficiaries, as the case may be,
are otherwise entitled to receive under any such plan, policy, practice or
program shall not be reduced by this Agreement unless specifically provided.

17.WAIVER OF BREACH.  The failure at any time to enforce any of the provisions
of this Agreement or to require performance by the other party hereto of any of
the provisions of this Agreement shall in no way be construed to be a waiver of
such provisions or to affect either the validity of this Agreement or any part
of this Agreement or the right of either party hereto thereafter to enforce each
and every provision of this Agreement in accordance with the terms of this
Agreement.

18.GOVERNING LAW.  This Agreement has been made in, and shall be governed and
construed in accordance with the laws of, the State of Ohio.  The parties hereto
agree that this Agreement is not an “employee benefit plan” or part of an
“employee benefit plan” which is subject to the provisions of the Employee
Retirement Income Security Act of 1974, as amended.

19.REPRESENTATION.  The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that the performance
of its obligations under this Agreement will not violate any agreement between
it and any other person, firm or organization.

20.SUBSIDIARIES AND AFFILIATES.  Notwithstanding any contrary provision of this
Agreement, to the extent it does not adversely affect the Executive, the Company
may provide the compensation and benefits to which the Executive is entitled
hereunder through one or more subsidiaries or affiliates.    

21.NO MITIGATION OR OFFSET.  In the event of any termination of employment, the
Executive shall be under no obligation to seek other employment.  Amounts due
the Executive under this Agreement shall not be offset by any remuneration
attributable to any subsequent employment he may obtain.

10

10996058 v4

--------------------------------------------------------------------------------

 

22.COMPLIANCE WITH SECTION 409A OF THE CODE.  Certain payments contemplated by
this Agreement may be “deferred compensation” for purposes of Section 409A of
the Code. Accordingly, the following provisions shall be in effect for purposes
of avoiding or mitigating any adverse tax consequences to the Executive under
Section 409A:

(a)A termination of employment will not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Code Section 409A, for
purposes of any such provision of this Agreement, references herein to
“termination”, “termination of employment” or similar terms will mean
“separation from service”.

(b)The intent of the parties hereto is that payments and benefits under this
Agreement comply with or be exempt from Code Section 409A and the regulations
and guidance promulgated thereunder and, accordingly, to the maximum extent
permitted, this Agreement will be interpreted to be in compliance therewith or
exempt therefrom.  In no event whatsoever will the Company be liable for any
additional tax, interest or penalty that may be imposed on the Executive by Code
Section 409A or damages for failing to comply with Code Section 409A.

(c)To the extent any provisions of this Agreement would otherwise contravene one
or more requirements or limitations of Code Section 409A, then the Company and
the Executive may, within any applicable time period provided under the Treasury
Regulations issued under Code Section 409A, effect through mutual agreement the
appropriate amendments to those provisions which are necessary in order to bring
the provisions of this Agreement into compliance with Code Section 409A,
provided such amendments shall not reduce the dollar amount of any such item of
deferred compensation or adversely affect the vesting provisions applicable to
such item or otherwise reduce the present value of that item. If any legislation
is enacted during the term of this Agreement which imposes a dollar limit on
deferred compensation, then the Executive will cooperate with the Company in
restructuring any items of compensation under this Agreement that are deemed to
be deferred compensation subject to such limitation, provided such restructuring
shall not reduce the dollar amount of any such item or adversely affect the
vesting provisions applicable to such item or otherwise reduce the present value
of that item.

(d)Notwithstanding any provision to the contrary in this Agreement, if (i) the
Company, in its good faith discretion, determines that any payments or benefits
described in this Agreement would constitute non-exempt deferred compensation
for purposes of Section 409A of the Code, and (ii) the Executive is a “specified
employee” (within the meaning of Section 409A of the Code and the Treasury
Regulations thereunder) at the time of his termination of employment, then such
payments or benefits shall not be made or paid to the Executive prior to the
earlier of (A) the expiration of the six (6) month period measured from the date
of such “separation from service” or (B) the date of his death (the “Delay
Period”).  Upon the expiration of the Delay Period, all payments deferred
pursuant to this Subsection 22(d) shall be paid in a lump sum to the Executive,
and any remaining payments due under this Agreement shall be paid in accordance
with the normal payment dates specified for them herein.

(e)For purposes of Code Section 409A, the Executive’s right to receive any
installment payment pursuant to this Agreement will be treated as a right to
receive a series of separate and distinct payments.

11

10996058 v4

--------------------------------------------------------------------------------

 

(f)Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment will be made within thirty (30)
days following the Termination Date”), the actual date of payment within the
specified period will be determined solely by the Company.

(g)Notwithstanding any other provision herein to the contrary, in no event will
any payment that constitutes non-exempt deferred compensation subject to Code
Section 409A, as determined in good faith by the Company, be subject to offset,
counterclaim, or recoupment by any other amount payable to the Executive unless
otherwise permitted by Code Section 409A.

(h)To the extent that reimbursements or other in-kind benefits under this
Agreement constitute non-exempt deferred compensation for purposes of Code
Section 409A, (i) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive, (ii) any right to such
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (iii) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

 

[Remainder of the page intentionally left blank, signature page follows]




12

10996058 v4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

COMPANY

 

 

 

MYERS INDUSTRIES, INC.

 

 

 

 

 

 

 

 

/s/ R. David Banyard

By:

 

R. David Banyard

Its:

 

President and Chief Executive Officer

 

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Thomas P. Harmon

Thomas P. Harmon

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature page to Change in Control Agreement]




13

10996058 v4

--------------------------------------------------------------------------------

 

EXHIBIT A

RELEASE AGREEMENT

In consideration of receiving certain benefits under my Change in Control
Agreement with Myers Industries, Inc. (the “Company”) dated August [•], 2019
(the “Agreement”), I have agreed to sign this Release. I understand that I am
not entitled to benefits under the Agreement unless I sign this Release.

 

I understand that this Release, together with the Agreement, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company that is
not expressly stated therein. Certain capitalized terms used in this Release are
defined in the Agreement.

 

Except as otherwise set forth in this Release, I, on behalf of myself and my
heirs, executors, representatives, administrators, agents, insurers, and assigns
(collectively, the “Releasors”) hereby generally, completely and irrevocably
waive, release, and discharge the Company and its current and former directors,
officers, employees, stockholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities,
obligations, expenses (including attorneys’ fees), both known and unknown, that
arise out of or are in any way related to events, acts, conduct, or omissions
occurring prior to my signing this Release (collectively, the “Released
Claims”). The Released Claims include, but are not limited to: (1) all claims
arising out of or in any way related to my employment with the Company or its
affiliates, or the termination of that employment; (2) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company or its affiliates; (3) all claims
for breach of contract, wrongful termination, and breach of the implied covenant
of good faith and fair dealing; (4) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964, the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (“ADEA”), the federal Employee Retirement Income Security Act of 1974
(ERISA), the federal Family and Medical Leave Act (FMLA), the federal Equal Pay
act, the federal Civil Rights Act of 1991, Section 1981 of U.S.C. Title 42, the
federal Worker Adjustment and Retraining Notification (WARN) Act, the federal
National Labor Relations Act (NLRA), the federal Older Workers Benefit
Protection Act, the federal Fair Labor Standards Act, or any Ohio labor and
employment law (including any law concerning unlawful and unfair labor and
employment practices), all including any amendments and their respective
implementing regulations.

 

Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (1) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company to
which I am a party, the Articles of Incorporation, Code of Regulations, or other
organizational charter of the Company, or under applicable law; (2) any rights
related to vested securities of the Company that were granted to me

14

10996058 v4

--------------------------------------------------------------------------------

 

during the course of my employment with the Company or any shares of capital
stock or other securities of the Company that I purchased other than pursuant to
a Company stock option or stock plan; or (3) any rights which are not waivable
as a matter of law. In addition, nothing in this Release prevents me from
filing, cooperating with, or participating in any proceeding before the Equal
Employment Opportunity Commission, the Department of Labor, or any other local,
state, or federal administrative body or government agency that is authorized to
enforce or administer laws related to employment, against the Company, except
that I hereby waive my right to any monetary benefits in connection with any
such claim, charge or proceeding. I hereby represent and warrant that, other
than the Excluded Claims, I am not aware of any claims I have or might have
against any of the Released Parties that are not included in the Released
Claims.

 

I acknowledge that I am knowingly and voluntarily agreeing to all terms and
conditions set forth in this Release, including waiving and releasing any rights
I may have under the ADEA. I also acknowledge that the consideration given for
the Released Claims is in addition to anything of value to which I was already
entitled. I further acknowledge that I have been advised by this writing, as
required by the ADEA, that: (a) the Released Claims do not apply to any rights
or claims that arise after the date I sign this Release; (b) I should consult
with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (c) I have twenty‑one (21) days to consider this
Release (although I may choose to voluntarily sign it sooner); (d) I have seven
(7) days following the date I sign this Release to revoke the Release by
providing written notice to an officer of the Company; and (e) the Release will
not be effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release (“Effective
Date”).

 

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on‑the‑job injury for which I
have not already filed a workers’ compensation claim.

 

I hereby agree not to disparage the Company, or its officers, directors,
stockholders or agents, in any manner likely to be harmful to its or their
business, business reputation, or personal reputation; provided, however, that I
will respond accurately and fully to any question, inquiry or request for
information when required by legal process.

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty‑one (21) days following
the date it is provided to me, and I must not revoke it thereafter.

 

15

10996058 v4

--------------------------------------------------------------------------------

 

I HAVE READ THIS RELEASE AGREEMENT IN ITS ENTIRETY AND UNDERSTAND ALL OF ITS
TERMS. I UNDERSTAND THAT THIS RELEASE AGREEMENT INCLUDES A RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS, EVEN THOSE UNKNOWN CLAIMS THAT, IF KNOWN BY ME, WOULD AFFECT
MY DECISION TO ACCEPT THIS RELEASE AGREEMENT.

 

/s/ Thomas P. Harmon

Name:

 

 

 

Date:

8/29/2019

 

16

10996058 v4